Document 8 `
F||ed 11/01/18 155§9>\Q/e:r|iugfof?)the Americas, 27th F|oor

New York, New York 10020-1104
www.d|apiper.com

Joseph A|an Piesco, Jr.
joseph.piesco@d|apiper.com
T 212.335.4537

F 917.778.8629

 

November l, 2018

VIA ECF

The Honorable Paul A. Crotty, USDJ

United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse

500 Pearl Street

New York, NY 10007

Re: Acharya et al. v. 7-Eleven, Inc. and Jimmy K. Solanki,
Case No. 18-cv-08010 (PAC)

Dear Judge Crotty:

We represent the defendant, 7-Eleven, Inc. (“Defendant” or “7-Eleven”), in the above-
referenced action. Pursuant to Rule 3.D of Your Honor’s Individual Rules of Practice, 7-Eleven
respectfully requests a preliminary conference to address its anticipated motion(s) (i) to dismiss
the plaintiff Devendra Raj Acharya’s (“Plaintiff’) Complaint pursuant to Fed. R. Civ. P.
lZ(b)(6);1 (ii) to strike Plaintiff’s collective and class allegations under Fed. R. Civ. P. lZ(f),
and/or (iii) for a more definite statement pursuant to Fed. R. Civ. P. lZ(e).

By way of background, 7-Eleven is one of the largest convenience store franchisors in the
world. Co-defendant Jimmy Solanki (“Solanki”) is a franchisee of 7-Eleven who owns and
operates the 7-Eleven store located at 107 E. 23rd Street, in New York City. (See Comp., 1119-
ll, 50.) Mr. Solanki is an independent contractor, and has sole control over all labor relations at
his 7-Eleven store.

At all relevant times, Plaintiff - who contends he was not paid for certain time worked in
accordance with the Fair Labor Standards Act (“FLSA”) and the New York Labor Law
(“NYLL”) _ was an employee of Mr. Solanki. ln fact, his Complaint specifically avers that Mr.
Solanki - not 7-Eleven, “is owner subject business” [sic]. (Comp., 1110.) Plaintiff is not, and
never has been, employed by 7-Eleven, nor does he make any factual allegations in his
Complaint to that effect. Nonetheless, he alleges, in conclusory fashion, that he was employed
by “Defendants.”2 (See Comp., 1[1[15, 18.)

Defendant respectfully seeks leave to move to dismiss the claims against it as Plaintiff
has failed to State any viable claims against 7-Eleven, nor could he possibly do so. Plaintiff’ s

 

l Plaintist Complaint was served on 7-Eleven on October ll, 2018. 'l`herefore, 7-Eleven must answer or
otherwise move With respect to the Complaint on or before November l, 2018.

z Plaintist allegations are so conclusory and boilerplate that, in one allegation, he mistakenly refers to
defendant “Juice Generation.” (Comp., 1[22.)

Case 1:18-cV-08010-PAC Document 8 Filed 11/01/18 Page 2 of 3

   

, v t § The Honorable Paul A. Crotty
, `i _ November 1, 2018
E j M;”'Q" FSD&BE'% Page Two

Complaint alleges no facts to support the contention that 7-Eleven ever employed him or any
member of the putative class - either directly or constructively as a “joint employer.” This is for
good reason: 7-E1even never did so, nor did it have anything at all to do with managing Mr.
Solanki’s business or employees Among other things, 7-Eleven did not manage or supervise
l\/lr. Solanki’s store or its operations; it did not hire, fire or supervise Plaintiff or Mr. Solanki’s
other employees; it did not schedule, record or monitor Plaintiff’s hours of work; it did not set
his rates of pay; and it did not direct his work, monitor his performance, or discipline him in any
way. In short, 7-Eleven had absolutely nothing to do with Plaintiff s employment, and numerous
other courts in substantially identical circumstances have recognized as much, rejecting similar
claims brought by employees of other 7-Eleven franchisees See, e.g., Hatcher v. Augustus, 956
F. Supp. 387, 393 (E.D.N.Y. 1997); Singh v. 7-Eleven, Inc., 2007 WL 715488, at *7 (N.D. Cal.
Mar. 8, 2007); Aleksick v. 7-Eleven, Inc., 205 Cal. App. 4th 1176, 1187-89 (2012); Marl‘z`n v.
Southland Corp., 2009 WL 3956897 (Cal. App. Ct. Sept. 20, 1996); Cislaw v. Southland Cc)rp.,
4 Cal. App. 4th 1284 (1992).

Simply put, Plaintiff fails to plead any facts to support the notion that he, let alone any
member of the putative class he purports to represent, was employed by 7-Eleven. His bare
assertion that he was employed by “Defendants” - an apparent reference to both 7-E1even and
Mr. Solanski ~ is insufficient to state a claim as a matter of law. As such, we respectfully request
leave to move pursuant to Fed. R. Civ. P. l2(b)(6) to dismiss Plaintiff`s Complaint as to 7-
Eleven.

I'Iowever, even assuming arguendo Plaintiff could plead a claim against 7-E1even, the
allegations in the Complaint are deficient. Initially, Plaintiff has failed to adequately plead his
claims for violations of the FLSA and NYLL. Plaintiff generally alleges that he was “typically
scheduled to work in excess of forty (40) hours per week,” but that he was not paid for all time
worked. (Comp., 111 51-60.) Plaintiff does not, however, allege his work schedule, or even
provide a single instance on which he purportedly was not paid for time worked. The Second
Circuit has expressly held that nearly identical generalized allegations are deficient and subject
to dismissal See, e.g., Dejesus v. HF Mgml‘. Servs., LLC, 726 F.3d 85, 89 (2d Cir. 2013); see
also Serrano v. I. Hardware Dl`strib., Inc., 2015 WL 4528170, at *3 (S.D.N.Y. July 27, 2015);
Bustillos v. Acad. Bus, LLC, 2014 WL 116012, at *3 (S.D.N.Y. Jan. 13, 2014). The result should
be no different here.

Additionally, Plaintiffs collective and class-based claims should be stricken In the first
instance, the alleged putative class and collective are unsustainable as plead, in that they seek to
represent all employees in New York State who are employed by either Mr. Solanski’s franchise
or 7-E1even. (Compl., 23.) Plaintiff cannot possibly hope to maintain claims on behalf of
persons employed by 7-E1even when he was never so employed, nor offers any factual
allegations to this end, and courts routinely dismiss claims in such circumstances See, e.g.,
Reynolds v. L;'fewatch, lnc., 136 F. Supp. 3d 503, 511 (S.D.N.Y. 2015) (quotz`ng Mayjield v. Asla
Funa'ing, 95 F.Supp.3d 685, 696 (S.D.N.Y. 2015)) (motion to strike class allegations properly
“granted if a defendant ‘demonstrate[s] from the face of the [c]omplaint that it would be
impossible to certify the alleged class regardless of the facts [the] [p]laintiffs may be able to
obtain during discovery”’). Beyond this, Plaintiff’s class and collective claims are nothing more

Case 1:18-cV-O8OlO-PAC Document 8 Filed 11/01/18 Page 3 of 3

'l` he Honorable Paul A. Crotty
l d 1 § November l, 2018
',_1` j §:lL,A Plfjhf>?§ Page Three

  

¢¢¢¢¢¢¢¢¢¢¢

than an amalgam of conclusory allegations of “patterns,” “policies” and “practices,” which do no
more than recite legal elements without setting forth any single factual allegations. Such
generalized class and collective allegations plainly fail to meet even the most basic pleading
requirements demanded by the Supreme Court. See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell
Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

Finally, 7-Eleven alternatively requests leave to move, pursuant to Fed. R. Civ. P. 12(e),
for a more definite statement. As noted above, there are no factual allegations whatsoever - only
conclusory ones - that 7-Eleven employed Plaintiff (or any member of the class or collective). If
Plaintiff has some good faith basis to allege an employment relationship with 7-Eleven (and we
believe he does not), he should be required to plead something that supports the existence of that
relationship lf he cannot do so, his claims against 7-Eleven necessarily fail as a matter of law.
Similarly, Plaintiff should be required to plead specific instances of purportedly unlawful
conduct (as required by the Second Circuit), identify the policies and practices at issue, and plead
that he personally witnessed other members of the putative class or collective being subjected to
the same or substantially similar wage payment practices. If he cannot do so in good faith,
Plaintiff’s class and collective action claims should be dismissed.

>l<>l<*

Based on the foregoing, Defendant 7-Eleven respectfully requests that the Court hold a
preliminary motion conference at its convenience to address the foregoing anticipated motions.

We thank Your Honor in advance for the Court’s attention to this matter.

\ . ~,-,>¢
Respectfully submitted,`

,‘»i

.4

kjoéeph A. Piesco, Jr.

cc: Durga P. Bhurtelé;_ESq. (attorney for Plaintiff)

